—Order and judgment, Supreme Court, New York County (Judith Gische, J.), entered June 16, 2000 and June 22, 2000, respectively, inter alia, entitling plaintiff to recover pendente lite arrears from defendant and denying defendant’s cross motion to dismiss the action and vacate his defaults, unanimously affirmed, with costs.
Trial Term properly denied defendant’s cross motion to dismiss the action on the ground that the durational residency requirements of Domestic Relations Law § 230 had not been met. Although the parties’ presence in New York may not have been uninterrupted during the statutorily relevant two-year period, the record adequately demonstrates that the parties regularly returned, as part of their active lifestyle, to reside in their New York apartment, and that there was no other place to which they returned so frequently or with such regularity (see, Wildenstein v Wildenstein, 249 AD2d 12).
Defendant’s remaining contentions, with respect to personal jurisdiction, in addition to being unpreserved, have been waived pursuant to CPLR 3211 (e). In any event, the record is clear that defendant personally acknowledged he was served with process. Concur — Sullivan, P. J., Nardelli, Williams, Tom and Friedman, JJ.